 Case 4:17-cv-00482-ALM Document 14 Filed 07/12/19 Page 1 of 3 PageID #: 81



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                         §
 ex rel. Danah Hayes,                             §
                                                  §
        Plaintiff,                                §
                                                  §      Civil Action No.: 4:17-cv-00482
 v.                                               §
                                                  §
                                                  §
 DAYBREAK VENTURE, LLC, et al.,                   §
                                                  §
        Defendants.                               §
                        UNITED STATES’ NOTICE OF CONSENT
                       TO RELATOR’S VOLUNTARY DISMISSAL

       On or about July 7, 2017, Relator Danah Hayes filed a complaint in this action on behalf

of the United States and against Defendants Lake Lodge Nursing and Rehabilitation, LP and

Daybreak Venture, LLC. Dkt. # 2. This case was filed as a qui tam complaint under the False

Claims Act, 31 U.S.C. § 3730, et seq. On March 12, 2019, the United States filed its Notice of

Election to Decline Intervention in the action, Dkt. # 11, and on March 13, 2019, the Court

unsealed the complaint, Dkt. # 12.

       On June 10, 2019, Relator filed a Notice of Dismissal in this action against Defendants

(Dkt. # 13). Given Relator’s desire to dismiss this lawsuit, the Government expresses concern that

(1) its interests may not be adequately pursued in this action and (2) forcing Relator to litigate in

such circumstances may result in unnecessary litigation. Accordingly, pursuant to the False

Claims Act, 31 U.S.C. § 3730(b)(1), the United States of America, through the United States

Department of Justice and the undersigned Assistant United States Attorneys, hereby respectfully




                                                 1
 Case 4:17-cv-00482-ALM Document 14 Filed 07/12/19 Page 2 of 3 PageID #: 82



notifies the Court that the Attorney General consents to the voluntary dismissal of this action, if

and only if such dismissal is without prejudice to the rights of the United States.

                                             Respectfully submitted,

                                             JOSEPH D. BROWN
                                             United States Attorney

                                             /s/ James Gillingham
                                             JAMES GILLINGHAM
                                             Assistant U.S. Attorney
                                             Eastern District of Texas
                                             110 N. College Street; Suite 700
                                             Tyler, Texas 75702
                                             E-mail: James.Gillingham@usdoj.gov
                                             (903) 590-1400
                                             (903) 590-1436 (fax)
                                             Texas State Bar # 24065295

                                             JOSHUA M. RUSS
                                             Assistant U.S. Attorney
                                             Eastern District of Texas
                                             101 East Park Blvd., Suite 500
                                             Plano, Texas 75074
                                             E-mail: josh.m.russ@usdoj.gov
                                             (972) 509-1201
                                             (972) 509-1209 (fax)
                                             Texas State Bar # 24074990

                                             ATTORNEYS FOR THE
                                             UNITED STATES OF AMERICA




                                                2
 Case 4:17-cv-00482-ALM Document 14 Filed 07/12/19 Page 3 of 3 PageID #: 83



                                 CERTIFICATE OF SERVICE

        I hereby certify, on this 12th day of July, 2019, I caused a true and correct copy of the
foregoing to be served on all counsel of record by electronically filing the same through the Court’s
electronic filing system.


                                              ____/s/_James Gillingham___________________
                                                     JAMES GILLINGHAM
